                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY



    Z. PAPATAROS, A MINOR and                      .                     -

                                                 Civ. No. 17-9836 (1cM) (MAR)
    NICOLE PAPATAROS g/a/1,

                  Plaintiffs,                                  OPINION

    V.


    AMAZON.COM, INC., LERAY GROUP
    LTD., COOLREALL TECHNOLOGY
    LLC, ABC CORP 1-5, and DEF CORP
    1-5,

                 Defendants.



KEVIN MCNULTY, U.S.D.J.:


         Plaintiff Z. Papataros, a minor, by his guardian Nicole Papataros
(“Papataros”), has filed a products liability complaint against defendants
Amazon.com, Inc. (“Amazon”), Leray Group Ltd. (“Leray Group”), and Coolreall
Technology LLC (“Coolreall”). Papataros sues for injuries allegedly caused by a
defective scooter that she purchased from Coolreall on the interactive website
Amazon.com.
         Leray and Coolreall have not answered the complaint. Amazon has
brought a motion for summary judgment (DE 27) on the issues of whether it is
a “seller” under the New Jersey Products Liability Act (“NJPLA”), N.J. Stat. Ann.
§    2A:58C-1, and whether it is immune from liability under Section 230 of the
Communications Decency Act (“CDA”), 47 U.S.C.          §   230(c)(1). Amazon also
moves for summan’ judgment on claims of breach of express and implied
warranty. For the reasons stated below, I will grant Amazon’s motion in part
and deny it in part.



                                        1
      My analysis is fundamentally structured by a recent relevant decision by
the U.S. Court of Appeals for the Third Circuit, Oberdorf v. Amazon.corn, 930
F.3d 136, 2019 WL 2849153 (3d Cir. July 3, 2019).
      First, Oberdoif held that Amazon is a “seller” for purposes of
Pennsylvania strict products liability law. The issue before me, then, is
narrowed to the question of whether any feature of New Jersey law
distinguishes it from Pennsylvania law in a way that requires a different result.
I answer that question in the negative, and hold that Amazon is a seller under
the NJPLA.
      Second, Oberdorf interpreted Section 230 of the federal CDA, which
provides that an interactive computer service shall not be treated as the
“publisher or speaker of any information provided by” a third party, such as a
third-party vendor on Amazon.com. Oberdorf drew what amounted to a
distinction between liability based on Amazon’s status as “speaker” and its
status as “seller.” Claims of defective warnings or failure to warn, the Court
held, were “speaker” claims based on the content of the seller’s posting, and
hence were barred; claims of strict products liability under the NJPLA, on the
other hand, were “seller” claims, and therefore not barred. Here, I follow the
lead of Oberdoif and dismiss the failure-to-warn claims, while preserving the
NJPLA strict liability claim.

Background’
          a. Facts
      On September 28, 2015, Nicole Papataros purchased a scooter through
the Amazon website from Coolreall. (DSOF, PRSOF           ¶   5). On the listing page for



       For ease of reference, certain lcey items from the record will be abbreviated as
follows:
      “Cplt.”        =     Complaint                                  DE 1-1
      “MSJ”          =     Defendant’s Brief in support of            DE 27-1
                           Summary Judgment
       P1. Opp.      =     Plaintiffs Opposition                      DE 31

                                         2
the scooter, between the “in stock” link and the “add to cart” link, the website
stated, “Sold by Coolreall and Fulfilled by Amazon.” (PSSOF, DRSOF                           ¶   25).
Amazon.com, not Coolreall, later appeared on Papataros’s credit card
statement. (Id.         ¶   26). After making her purchase, Papataros received an e-mail
confirmation from Amazon that read “Thank you for shopping with us.” (Id.                               ¶
28).

                         i. Amazon and Coolreall
       Amazon.com2 is an information service and system designed so that
multiple users across the world can access the servers and browse the Amazon
marketplace at the same time. (DSOF, PRSOF                 ¶   1). Third parties who wish to
sell on the marketplace must set up an account and accept a Business
Solutions Agreement (“BSA”). (Id.             ¶   3; see also PSSOF, DRSOF          ¶   2). Coolreall
was a third-party seller that listed and sold products on the Amazon.com
marketplace. (DSOF, PRSOF               ¶   4). Coolreall and Amazon entered into the BSA
on or around November 2014, and Coolreall sold its first product on the
Amazon.com website in FebruanT 2015. (PSSOF, DRSOF r 31).

                        ii. The agreements between Amazon and Coolreall
       The BSA grants Amazon a “royalty-free, non-exclusive, worldwide,
perpetual, irrevocable right and license to use, reproduce, perform, display,
distribute, adapt, modify, re-format, create derivative works of, and otherwise
commercially or non-commercially exploit in any and all” of the third-party
seller’s “materials”, which consists of “all Technology,            .   .   .   Trademarks,
Content,   .   .   .   Product information, data materials, and other items or


       “DSOF”                      Defendant’s statement of facts                  DE 27-2
       “PRSOF”               =     Plaintiffs response to DSOF                     DE 31-2
       “PSSOF”               =     Plaintiffs Supplemental Statement               DE 31-1
                                   of Facts
       “DRSOF”               =     Defendants’ response to PSSQF                   DE 32-1
2     I will use “Amazon.com” to refer to the website itself, as opposed to Amazon, the
corporate defendant here.

                                                   3
information provided or made available by” the third-party seller. (PSSOF,
DRSOF            ¶   3).
           The BSA requires that third-party sellers “provide in the format [Amazonj
require[s] accurate and complete required product information for each product
or service that you offer through any Amazon site.” (Id.                 ¶   4).
           The BSA also requires third-party sellers to indemnify Amazon for any
claims or losses arising out of the sales of their products. (Id.                  ¶   5)
           After Papataros filed this suit, Amazon made an indemnification demand
on Coolreall but received no response. (Id.          ¶   24).
           The BSA requires third-party sellers to maintain liability insurance
naming Amazon as an insured upon reaching the “insurance threshold,” i.e.,
over $10,000 worth of merchandise sold for three consecutive months. (Id.                              ¶   6).

It is undisputed that Coolreall surpassed that insurance threshold. (Id.                         ¶   7).

However, Amazon does not check whether its third-party sellers which meet
the threshold are actually in compliance with the BSA’s insurance requirement.
(id.   ¶   8).
           The BSA contains a “most favored nation” provision (terminology mine)
which mandates that third-party sellers’ pricing for any product be “at least as
favorable to Amazon Site users as the most favorable terms upon which a
product is offered or sold” via other channels. (Id.            ¶   9). Amazon asserts that
Coolreall set the price for the scooter. (DSOF            ¶   12). Papataros disputes that
assertion to some extent; the “most favored nation” provision of the BSA, she
says, does give Amazon some control over the price. (PRSOF                         ¶   4) (citing P1. Ex.
1).
           Amazon’s customers cannot pay third-party sellers directly. (PSSOF,
DRSOF            ¶    18). All payments are processed by Amazon. (Id.). Customers may
communicate with third-party sellers via the Amazon messaging system or may
post public questions, but Amazon does not require third-party sellers to list
their contact information on Amazon’s website. (Id.                 ¶   20). Amazon does not




                                               4
require third-party sellers to identify the manufacturers of the products they
sell. (Id.   ¶ 21).
        The BSA gives Amazon “the right in [Amazon’s] sole discretion to
determine the content, appearance, design, functionality and all other aspects
of the Amazon sites, including by redesigning, modifying, removing or
restricting access to any of them, and by suspending, prohibiting or removing
any listing.” (PSSOF, DRSOF    ¶ 10). Coolreall, however, provided the content for
the product listing and offer displayed on the scooter’s product detail page.
(DSOF; PRSOF    ¶ 6). Amazon asserts that it did not contribute to the content of
the product offer or listing for the scooter. (DSOF 9 7). According to Amazon, it
merely published the offer and detail pages. (Id.). In response, Papataros
asserts that, pursuant to its agreements, Amazon retains the absolute right to
modify the product listing and requires that sellers provide product information
in a particular format. (PRSOF   ¶9 6, 7).
        Amazon asserts that Coolreall sourced the scooter from the
manufacturer or upstream distributors. (DSOF       ¶ 8) According to Amazon,
Coolreall or others upstream in the distribution chain prepared, assembled,
and packaged the scooter. (Id.   ¶ 9). Amazon also asserts that Coolreall or
others upstream in the chain of commerce made the decisions as to what
warnings, instructions, and labeling would accompany the scooter. (Id.      ¶ 10).
Papataros disputes those foregoing assertions, saying they lack supporting
evidence. (PRSOF   ¶9 8—10). Here, Amazon relies in part on the declaration of
Charles Wright, its own Associate General Counsel. (DSOF ¶9 8—10). I accept
Papataros’s argument that Wright has not established that he has personal
knowledge of Coolreall’s operations. (PRSOF     ¶9 8—10) (citing Fed. R. Civ. P.
56(c)(4)). I will, however, take Wright’s declaration as evidence that Amazon did
not participate in sourcing, preparing, assembling, or packaging the scooter, or
in creating the scooter’s warnings, instructions, or labels. Amazon’s reliance on
the BSA I will treat similarly. (DSOF   ¶9 8—11). Papataros is correct that the
BSA does not provide “proof’ of how Coolreall or others upstream sourced,


                                        0
prepared, assembled, packaged, warned, instructed, or labeled the product.
(PSOF   ¶   8—il). Papataros does not dispute, however, that the BSA
demonstrates that Coolreall agreed that either itself or others, but not Amazon,
was responsible for these activities. (Id.). So limited, these exhibits do not raise
a disputed issue of fact.
        Amazon asserts that Coolreall marketed the scooter and chose to offer it
for sale. (DSOF   fl   11). Papataros again disputes Amazon’s basis for knowledge
and, in addition, asserts that Amazon markets the items on its website and
charges sellers like Coolreall for those services. (PRSOF ¶j 11). Here, too, I find
that Wright lacks personal knowledge of what Coolreall did or did not do, but
his declaration is competent evidence that Amazon did not market or choose to
offer the scooter. Further, the BSA may serve as evidence of the business
relationship between Amazon and Coolreall.
        All that said, Papataros asserts that Amazon actually did participate in
marketing the product. In support, Papataros cites excerpts from the
deposition of Amazon’s representative Christopher M. Poad, conducted on
November 28, 2017 in Allstate New Jersey Insurance Co. v. Amazon.com, Inc.,
Civ. No. 3: 17-2738. (PRSOF     ¶   11 (citing P1. Ex. 3); PSSOF   ¶   15). Amazon points
to some difficulties with reliance on this extrinsic deposition.3 Amazon does not
dispute, however, that third-party sellers who wish to sell on Amazon’s website
must pay a variety of fees “for the advantages of selling their products on
Amazon.com.” (PSSOF, DRSOF           ¶ 14).

        There, Poad testified that Amazon charges sellers fees in exchange for services,
including the money that Amazon spends on ‘marketing activity” to bring customers
to its website. (P1. Lx. 3, p. 119:5-24). Amazon disputes this contention “to the extent
that jPapataros’sl statement mischaracterizes and/or inaccurately or incompletely
describes Mr. Poad’s use of the term ‘marketing activities.’” (DRSOF ¶ 15). The Poad
citation suggests that he is a witness whom Papataros could call at trial. Nevertheless,
I will not rely on these deposition excerpts unless I receive confirmation that a full
copy of the transcript has been supplied to Amazon, which will than have fair warning
and an opportunity to cross-designate portions of the deposition for context. Should it
prove important, the parties may explore this issue via a motion for reconsideration.
      Papataros, by the way, cites the case number of Allstate as 3:17-2378, which is
obviously a typo.

                                          6
       Amazon asserts that any warranty for the scooter was provided not by
itself but by Coolreall. (DSOF¶ 13). Papataros replies, however, that Amazon
does provide a warranty for the scooter via its “A-to-Z” Guarantee. (PRSOF 9 13
(citing P1. Ex. 4)). Plaintiff’s Exhibit 4 suggests that Amazon’s A-to-Z Guarantee
applies to “purchases from third-party sellers when payment is made via the
Amazon.com website or when you use Amazon Pay for qualified purchases on
third-party websites.” (P1. Ex. 4). However, this exhibit does not provide the
terms of the A-to-Z Guarantee, so the coverage of that guarantee remains an
unsettled issue of fact. (Id.).
        Many third-party sellers take advantage of the Fulfillment by Amazon
(“FBA”) program. Under FEA, the third-party seller sends its inventory to an
Amazon fulfillment center, where it is stocked until the fulfillment center
retrieves it, places it in a shipping container, and delivers it to a shipping
carrier for delivery to a customer. (PSSOF, DRSOF        ¶ 16). To use the FBA
program, third-party sellers pay additional fees, including a monthly storage
fee. (Id.   9 17).
        In relation to the FBA program, the BSA requires third-party sellers to
provide goods that are suitable for sale. The ESA gives Amazon the right to
return or dispose of any products which create “a safety, health or liability risk
to Amazon, its personnel, or any third party.” (PSSOF, DRSOF           ¶ 11).
        Coolreall participated in the FBA program. (DSOF, PRSOF ¶15). The
scooter was fully assembled and packaged before Coolreall sent it to an
Amazon fulfillment center for storage. (Id.) Amazon asserts that Coolreall was
solely responsible for ensuring that the scooter was properly packaged and
complied with all applicable laws. (DSOF       ¶ 14).




        Plaintiff disputes that assertion to the extent it implies that Amazon played no
role in packaging or shipping the scooter. (PRSOF ¶ 14). I do not talce Amazon to be
implying here that it did not participate in shipping the item to Papataros.

                                         7
      Amazon did not design or manufacture the scooter. (DSOF, PRSOF            ¶J
17, 18), Coolreall retained legal title to the scooter until it was sold to
Papataros. (Id.   ¶ 16). Amazon never held legal title to the scooter. (Id. ¶119).
      At this point, issues of fact start to shade into questions of law. As
discussed herein, the major issue here is whether Amazon is considered a
“seller” of the scooter under the NJPLA. (Id.  ¶ 16, 19, 20). Amazon stresses that
it “never listed an offer for the scooter.” (DSOF ¶ 2). Papataros responds that
Amazon is quibbling; it is undisputed that the scooter was ordered through the
Amazon.com website. (PRSOF        ¶ 2). Further, Amazon asserts that it did not
“assemble, blend, package, label, market, repair, or maintain” the scooter.
(DSOF   ¶ 21). Papataros responds that those denials, like Amazon’s ultimate
denial that it is a “seller,” are legally and factually conclusory. (PRSOF ¶ 21).

         b. Procedural History
      On September 22, 2017, Z. Papataros, a minor, by his guardian, Nicole
Papataros, filed this complaint against Amazon, Coolreall, and Leray Group (as
well as John Does) in New Jersey Superior Court, Bergen County. (Cplt.).
      On October 27, 2017, Amazon removed the case, invoking this court’s
diversity jurisdiction. (DE 1; see also 28 U.S.C.    § 1331(a)). On November 16,
2017, Amazon filed an answer to the complaint and asserted cross-claims
against Coolreall and Leray Group. (DE 5). Coolreall and Leray Group have not
responded to the complaint or the cross-claims.
      The parties conducted discovery targeted to Amazon’s anticipated
summary judgment motion. Discovery focused on the issues of whether
Amazon was a seller under the New Jersey Product Liability Act and whether
the Communications Decency Act (“CDA”) precludes Papataros’s claims. (DE
11, 12, 16).
      On July 25, 2018, Amazon wrote to Magistrate Judge Hammer seeking to
apply for a stay of the action pending the Third Circuit’s decision in Oberdorf v.
Amazon.corn, Inc., Case No. 18-104 1. Oberdorf was an appeal from a decision of
the U.S. District Court for the Middle District of Pennsylvania which dismissed


                                         8
claims against Amazon because (1) Amazon was not a seller under
Pennsylvania’s strict liability law, and (2) the plaintiffs negligence claims were
barred by the CDA, 47 U.S.C.     §   230. Amazon also cited a potential appeal from
a decision of Judge Wolfson in Amazon’s favor, Allstate New Jersey Insurance
Co. a/s/o Kathleen Cancel v. Amazon, Inc., Civ. No. 17-2738. (DE 17). After a
telephone conference, Magistrate Judge Hammer denied Amazon’s request for
leave to apply for a stay. (DE 22).
      On December 21, 2018, Amazon filed its motion for summary judgment
in this case. (DE 27). On March 4, 2019, Papataros filed its opposition. (P1.
Opp.). On March 11, 2019, Amazon filed a reply brief. (DE 32). On May 31,
2019, Amazon filed a notice of supplemental authority alerting this Court to
Erie Insurance Co. v. Amazon.com, Inc., No. 18-1198, 2019 WL 2195146(4th
Cir. May 22, 2019), an opinion in which the Fourth Circuit held that (1)
Amazon is not a seller, and therefore not liable, under Maryland law, and (2)
plaintiff’s claims against Amazon were not barred by the CDA. (DE 33).
      On July 3, 2019, the U.S. Court of Appeals for the Third Circuit filed its
decision in Oberdorf u. Amazon.com, 930 F.3d 136 (3d Cir. 2019). The Oberdorf
majority held that Amazon is a seller for purposes of Pennsylvania strict
products liability law and that Oberdorf’s claims against Amazon were not
barred by the CDA. Id. Judge Scirica wrote a concurrence and dissent, agreeing
with the CDA analysis but concluding that Pennsylvania products liability law
precluded treating Amazon as a seller. Id.
      On July 12, 2019, Papataros cited the newly-decided Oberdoif opinion to
this Court, arguing that Pennsylvania strict products liability law and New
Jersey strict products liability law are similar and that the CDA should not bar
the claims against Amazon. (DE 34). On July 23, 2019, Amazon responded,
arguing that Oberdorf’s holding regarding Pennsylvania product liability law is



5      Events overtook us and the Oberdoif appeal was recently decided by the Third
Circuit, as noted above. The plaintiffs in Allstate New Jersey Insurance Co. ii. Amazon,
Civ. No. 17-2738, never did appeal, as it turned out. I will discuss both cases infra.

                                          9
an outlier, that the result should be different under the NJPLA, and that the
CDA shields it from liability. (DE 35). Further, Amazon cited Judge Wolfson’s
opinion in Allstate, and directed the Court to the recent case of Fox u.
Amazon.com, Inc., No. 18-5661, 2019 WL 2896326 (6th Cir. July 5, 2019), in
which the Sixth Circuit held that Amazon was not a seller under the Tennessee
Product Liability Act. (Id.).

Discussion
      A.     Legal standard
      Federal Rule of Civil Procedure 56(a) provides that summary judgment
should be granted “if the movant shows that there is no genuine dispute as to
any material fact and the movant is entitled to judgment as a matter of law.”
Fed. R. Civ. P. 56(a); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242,
247—48, 106 S. Ct. 2505, 2509—10 (1986); Kreschollek v. S. Stevedoring Co.,
223 F.3d 202, 204 (3d Cir. 2000).
       “When the moving party has the burden of proof at trial, that party must
show affirmatively the absence of a genuine issue of material fact.” In re
Bressman, 327 F.3d 229, 238 (3d Cir. 2003) (quoting United States v. Four
Parcels of Real Property, 941 F.2d 1428, 1438(11th Cir. 1991)). That is, the
moving party must demonstrate that “on all the essential elements of its case
on which it bears the burden of proof at trial, no reasonable jury could find for
the non-moving party.” Id.
       On the other hand, “with respect to an issue on which the nonmoving
party bears the burden of proof        ...   the burden on the moving party may be
discharged by ‘showing’—that is, pointing out to the district court—that there
is an absence of evidence to support the nonmoving party’s case.” Celotex Corp.
v. Catrett, 477 U.S. 317, 325, 106 S. Ct. 2548, 2554 (1986). If the nonmoving
party has failed “to make a showing sufficient to establish the existence of an
element essential to that party’s case, and on which that party will bear the
burden of proof at trial,   ...   there can be ‘no genuine issue of material fact,’
since a complete failure of proof concerning an essential element of the


                                               10
nonmoving party’s case necessarily renders all other facts immaterial.” Katz v.
Aetna Gas. & Stir. Co., 972 F.2d 53, 55 (3d Cir. 1992) (quoting Celotex, 477
U.S. at 322—23, 106 S. Ct. at 2552).
      To demonstrate the existence of a genuine issue, a party “must do more
than simply show that there is some metaphysical doubt as to material facts.”
Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586, 106
S. Ct. 1348, 1356 (1986). Likewise, “unsupported allegations      ...   and pleadings
are insufficient to repel summary judgment.” Schoch v. First Fid.
Bancorporation, 912 F.2d 654, 657 (3d Cir. 1990). Rather, a party must present
evidence sufficient to create a triable issue. Anderson, 477 U.S. at 248—49, 106
S. Ct. at 2510; Gleason v. Nonvest Mong., Inc., 243 F.3d 130, 138 (3d Cir.
2001) (“A nonmoving party has created a genuine issue of material fact if it has
provided sufficient evidence to allow ajun’ to find in its favor at trial.”). By
evidence, the Rule means “materials in the record, including depositions,
documents, electronically stored information, affidavits or declarations,
stipulations (including those made for purposes of the motion only),
admissions, interrogatory answers, or other materials.” Fed. R. Civ. P.
56(c)(1)(A). In construing such evidence, however, the court must draw
inferences in the light most favorable to the nonmoving party. See Boyle v.
County of Allegheny Pa., 139 F.3d 386, 393 (3d Cir. 1998).
      In deciding a motion for summanjudgment, the courts role is not to
evaluate the evidence and decide the truth of the matter, but to determine
whether there is a genuine issue for trial. Anderson, 477 U.S. at 248—49, 106 5.
Ct. at 2510. Credibility determinations are the province of the fact finder. Big
Apple BMW lhc. v. BMW of N. Am., Ina, 974 F.2d 1358, 1363 (3d Cir. 1992).

          B. The Oberdorf decision
      In Oberdorf supra, the Third Circuit considered whether Amazon was
strictly liable for injuries from an allegedly defective dog collar purchased on
the Amazon.com website. The collar broke, the ‘eash snapped and recoiled, and
the plaintiff was blinded in one eye. 930 F.3d at 142.


                                        11
      Oberdorf’s strict product liability claim against Amazon was based on
two theories: failure to warn and defective design. Id. at 142—43. The
Pennsylvania district court held that Amazon was not liable because it is not a
“seller” under Pennsylvania law and because Oberdorf’s claims were barred by
the CDA. Id. at 143. The Third Circuit for the most part disagreed and
reversed, over a dissent as to the Pennsylvania law issue.
      The Third Circuit began by discussing Amazon’s role in the sale of
products on its website, basing its ruling on the following facts. Id. at 140—42.
Amazon, one of the world’s most valuable retail companies, has a website,
Amazon.com, that serves as an online marketplace. Id. In general, third-party
vendors that sell their products on Amazon.com decide what to sell, select the
means of shipping, and set prices for their products. RI. Amazon lists the
products on its website, collects order information, and processes payments in
exchange for fees from the third-party vendors. Id. In general, Amazon collects
two types of fees: commission (usually between 7—15% of sales price) and either
a per-item or monthly fee. Id. at 142.
      Each third-party vendor, the Court noted, must assent to the BSA, which
“governs every step of the sales process.” Id. at 141. Having agreed to the terms
of the BSA, the vendor then selects the products it would like to sell   (within

some broad limits—e.g., no illegal products), and provides Amazon with a
description and images of the product. Id. Under the BSA, the third-party
vendor must also furnish shipping options, availability, and other information
reasonably requested by Amazon. Id. Based on that information, Amazon
formats the product listing on Amazon.com. Id. Under the BSA, Amazon retains
the rights to determine the content and other aspects of the services it will
provide, and it retains broad rights to license and exploit the information
provided by the third-party vendors. Id. The third-party vendors also have the
option to sign up for additional services, such as Fulfillment by Amazon
(“FBA”), discussed at p.7, supm.




                                         12
      The third-party vendor chooses the price at which to list the product,
subject to the “most favored nation” provision that the price and other terms
may be no less favorable than those offered on other sales channels. Id. The
third-party vendors may not communicate directly with customers except via
Amazon’s platform. id.
      Amazon requires that all shipping commitments to the customer must be
met; accordingly, Amazon requires the third-party vendor to send Amazon
shipping information for each order. Id. at 142. The Court also noted that
timely delivery is incentivized by Amazon’s public rating system. Id.
      Throughout the sales process, Amazon may cease to provide any services
at its discretion. Id. Amazon may also withhold payment if a vendor behaves in
a way that poses a risk Amazon or third parties, and Amazon can require
vendors to stop or cancel orders. Id. Further, Amazon requires that the third-
party vendors “release it and agree to indemnify, defend, and hold it harmless
against any claim, ioss, damage, settlement, cost, expense, or other liability.”
Id.
      Turning to the specific transaction at issue, the Court described
Oberdorfs purchase of the dog collar, beginning with her search using the
Amazon.com search term box. Id. The dog collar was sold by a third-party
vendor, “The Furry Gang,” which shipped the collar directly to Oberdorf from
Nevada. Id. The Court noted that neither Amazon nor Oberdorf had been able
to contact The Furry Gang.6 The Furry Gang has not had an active Amazon
account since May 2016. Id.
      Moving to its legal analysis, the Court considered Amazon’s argument
that it was not subject to Oberdorf’s strict liability claim under Pennsylvania
common law. 930 F.3d at 143—51. Pennsylvania applies the Second
Restatement of Torts   § 402A to strict liability claims. Under Section 402A,
liability is limited to “sellers” of products. Id. at 144.



      Or, apparently, any of its furn’ members.

                                         13
      Of the Pennsylvania “seller” cases, the Oberdorf court particularly relied
on Musser v. VilsmeierAuction Co., 562 A.2d 279 (1989). See Oberdorf 930
F.3d at 144. In Musser, the Pennsylvania Supreme Court held that an auction
house, which “merely provided a market as the agent of the seller” was not
liable for injuries caused by a tractor purchased at auction. 562 A.2d at 282. In
doing so, Musser relied heavily on the policy rationale articulated in comment f
of Restatement   §   402A.7 Following Musser, Oberdorf held that a court
considering seller status under Pennsylvania law should consider four factors:
      (1) Whether the actor is the “only member of the marketing chain
          available to the injured plaintiff for redress”;
      (2) Whether “imposition of strict liability upon the actor serves as
          an incentive to safety”;
      (3) Whether the actor is “in a better position than the consumer to
          prevent the circulation of defective products”; and
      (4) Whether “[t]he [actor] can distribute the cost of compensating
          for injuries resulting from defects by charging for it in his
          business, i.e., by adjustment of the rental terms.”8
OberdorL 930 F.3d at 144      (quoting    Musser, supra). All four factors, the Court
determined, pointed to liability for Amazon.




      Comment f reads as follows:
      The basis of the rule is the ancient one of the special responsibility for
      the safety of the public undertaken by one who enters into the business
      of supplying human beings with products which may endanger the safety
      of their persons and property, and the forced reliance upon that
      undertaking on the part of those who purchase such goods. This basis is
      lacking in the case of the ordinary individual who makes the isolated
      sale, and he is not liable to a third person or even to his buyer in the
      absence of his negligence.
Restatement (Second) of Torts   §   402A cmt. f (quoted in Oberdorf 930 F.3d at 144).
8      Those four factors, the Court noted, were originally derived from Pennsylvania
cases determining whether a lessor should be considered a seller for strict liability
purposes. Id. at 144 n. 17. In a footnote, Oberdorf distinguished Pennsylvania law from
that of states, such as Tennessee, where the state strict liability statute imposes a
single-factor test based on whether the individual exercised sufficient control. Id. at
150 n.58 (citing Fox v. Amazon, 930 F.3d 415 (6th Cir. 2019)).

                                            14
      Applying the first factor, the Court found that Amazon may be the only
party in the marketing chain available to provide redress. It noted that
Amazon’s marketplace allows third-party vendors to conceal themselves; that
numerous cases involved customers who could not locate a third-party vendor;
and that Amazon does not vet third-party vendors or take precautions to
ensure that they are in good standing. Id. at 144—45. The elusive Furry Gang
was seemingly a good example of all three; there is no indication that there is a
party other than Amazon which is available to be sued.
      Applying the second factor, the Court determined that strict liability for
Amazon would incentivize safety by giving Amazon the incentive to use its
influence for that purpose:
      Although Amazon does not have direct influence over the design
      and manufacture of third-party products, Amazon exerts
      substantial control over third-party vendors. Third-party vendors
      have signed on to Amazon’s Agreement, which grants Amazon “the
      right in Fits] sole discretion to suspend[ 1’ prohibit[ ], or remov[e]
                                      ...



      any [producti listing,” “withhold any payments” to third-party
      vendors, “impose transaction limits,” and “terminate or suspend
      any Service [to a third-party-vendor] for any reason at any
      time.” Therefore, Amazon is fully capable, in its sole discretion, of
      removing unsafe products from its website. Imposing strict liability
      upon Amazon would be an incentive to do so.

Id. at 145—46 (footnotes omitted).
      Applying the third factor, the Court determined that Amazon was in a
unique position to receive reports of defective products. It is the public face of
the transaction, and it collects customer feedback. The third-party vendors, by
contract, are restricted in their ability to communicate with customers, except
through Amazon. Id. at 146—47.
      Finally, considering the fourth factor, Oberdozf found that Amazon is well
positioned to distribute the cost of compensating customers for injuries caused
by defects. Indemnification by vendors is more than a theoretical possibility (as
it was for the auctioneer in Mussej; Amazon actually has indemnification
agreements with its vendors. See supra. Amazon may also adjust the


                                        15
commission-based fees it charges vendors to account for the risk a product
presents. fri. at 147.
      Such reasoning, Oberdorf noted, was in line with other Pennsylvania
cases. Id. at 147—49. For example, in Hoffman v. Loos & Dilworth, Inc., the
Pennsylvania Superior Court held that a sales agent was a “seller” under
§402A. 307 Pa. Super. 131, 452 A.2d 1349 (1982). The agent’s only role in the
sales process was to transmit an order for oil from a packager to a distributor
without ever taking possession or title. Oberdorf had little trouble in concluding
that Amazon’s role exceeded that of the agent in Hoffman: “Amazon not only
accepts orders and arranges for product shipments, but it also exerts
substantial market control over product sales by restricting product pricing,
customer service, and communications with customers.” 930 F.3d at 149.
       For all of these reasons, Oberdorf concluded that Amazon was properly
considered a “seller” and hence subject to strict liability under Pennsylvania


       Oberdorf next considered whether, notwithstanding Pennsylvania law,
the product liability claims, which included failure to provide adequate
warnings, were barred by Section 230 of the federal CDA. The existence or
scope of the CDA bar depended on whether, under the statute, Amazon was a
“publisher or speaker” of material posted by the Furry’ Gang. 930 F.3d at 151.
As to some claims, Oberdoif held, it was; as to others it wasn’t. Accordingly,
Oberdorf held that the CDA bars “some, but not all, of Oberdorf’s claims.” Id.
       Reviewing the CDA case law, the Third Circuit found that those courts
tended to focus on the nature of the duty claimed to have been violated. Claims
are precluded under the CDA, those cases held, “whenever the duty that the
plaintiff alleges the defendant violated derives from the defendants’ status or
conduct as a ‘publisher or speaker.”’ 930 F.Sd at 152 (quoting Barnes v.
Yahoo!, Inc., 570 F.3d 1096, 1102 (9th Cir. 2009)). The CDA’s protection does
not extend to a claim, however, ‘just because it relates to publishing of
information on the internet.” Id. (internal citations omitted).


                                       16
           Oberdorf’s claims were not separated into components, but they included
a failure-to-warn theory. Amazon, the plaintiff alleged, should have revised the
content of the dog-collar listing to include proper safety warnings. Id. Applying
what amounted to a distinction between claims against Amazon qua “speaker”
and Amazon qua “seller,” the Court held as follows:
           To the extent that [the plaintiffs] negligence and strict liability
           claims rely on Amazon’s role as an actor in the sales process,[9j
           they are not barred by the CDA. However, to the extent that Ithe
           plaintifq is alleging that Amazon failed to provide or to edit
           adequate warnings regarding the use of the dog collar, we conclude
           that that activity falls within the publisher’s editorial function.
           That is, Amazon failed to add necessary information to content of
           the website. For that reason, these failure to warn claims are
           barred by the CDA.

930 F.3d at 153. Thus, the Court held, Oberdorf’s failure-to-warn claims,
based on the inadequacy of the Furry Gang’s warnings on the website, were
barred by the CDA. Id. Strict products liability claims, on the other hand, were
based on Amazon’s role as a seller, and were not barred.’°

     II.      Amazon as a “Seller” under the NJPLA
                          1. The “seller” issue
           Papataros brings one count against Amazon and the other defendants.
The count is not titled, but it is apparent from its content that it is intended to
assert a cause of action for strict liability in tort under the New Jersey Product
Liability Act (“NJPLA”), N.J. Stat. Ann.   § 2A:58C-1.”

       The Court noted that Amazon’s role as an actor in the sales process includes
“receiving customer shipping information, processing customer payments, relaying
funds and information to third-party vendors, and collecting the fees it charges for
providing these services.” 930 F.Sd at 152.
10    Of course, if the CDA barred strict products liability claims, it would not have
been necessary to analyze the Pennsylvania “seller” law at all.
 I      The count generally asserts that the defendants breached a duty to Papataros
“and/or violated the New Jersey Products Liability Act, N.J. S.A. 2A:58C-1.” (Cplt. ¶1J
7, 9). I note that if Papataros meant to assert other theories, the complaint might have
identified them more clearly. For purposes of this motion for summary judgment, I
focus on the claim of strict liability in tort under the NJPLA. N.J. Stat. Ann. § 2A.58C-
1. I briefly address claims for breach of warranty, assuming they were intended, below.

                                          17
       The critical issue under the NJPLA, as it was under Pennsylvania law in
Oberdorf is whether Amazon is a “seller.” The NJPLA imposes three varieties of
liability on sellers:
       A manufacturer or seller[’2j of a product shall be liable in a
       product liability action only if the claimant proves by a
       preponderance of the evidence that the product causing the harm
       was not reasonably fit, suitable or safe for its intended purpose
       because it:
       a. deviated from the design specifications, formulae, or
       performance standards of the manufacturer or from otherwise
       identical units manufactured to the same manufacturing
       specifications or formulae, or
       fr failed to contain adequate warnings or instructions, or
       c. was designed in a defective manner.

N.J. Stat. Ann.   § 2A:58C-2 (emphasis and line breaks added).
       So who is a seller? To answer that question in this diversity case, I must
apply New Jersey state law. “When interpreting state law, we follow a state’s
highest court; if that state’s highest court has not provided guidance, we are
charged with predicting how that court would resolve the issue.” ill. Nat. Ins.
Co. v. Wyndham Worldwide Ops., Inc., 653 F.3d 225, 231 (3d Cir. 2011). In
such a case, I will seek guidance from
       (1) what that court has said in related areas; (2) the decisional law
       of the state intermediate courts; (3) federal cases interpreting state
       law; and (4) decisions from other jurisdictions that have discussed
       the issue. Although lower state court decisions are not controlling
       on an issue on which the highest court of the state has not
       spoken, federal courts must attribute significant weight to these
       decisions in the absence of any indication that the highest state
       court would rule otherwise.

Id. (internal citations omitted).
       Because the particular state law I am interpreting is a statute, the
NJPLA, I look also to the principles that the New Jersey Supreme Court would
apply as a guide to interpretation. “The goal of all statutory interpretation is to


12      Papataros concedes that Amazon did not manufacture the scooter. (P1. Opp., p.
2 n.2). The issue, then, is narrowed to whether Amazon was a seller.

                                        18
give effect to the intent of the Legislature.” Maeker v. Ross, 99 A.3d 795, 801
(N.J. 2014) (internal citations omitted). To achieve that goal, the court applies
the following principles: “In determining the meaning of a statute, we consider
first the plain language of the statute. If the language is clear, we interpret the
statute consistent with its plain meaning.” Oberhand v. Dir., Div. of Taxation,
940 A.2d 1202, 1207 (2008) (citing GE Solid State, Inc. v. Dir., Div. of Taxation,
132 N.J. 298, 306 (1993)). “If the language is not clear, we look to the
legislative history to aid in determining the legislative intent of the statute.” Id.
at 1208.
      Not surprisingly, then, the plain language of the NJPLA is the first place
to look for the meaning of a “seller” of a product. That term is not defined in
N.J. Stat. Ann.   §   2A:58C-2 itself, but the same products liability chapter
contains an additional definitions section. There, a “product seller” is defined
as follows:
      [A]ny person who, in the course of a business conducted for that
      purpose: sells; distributes; leases; installs; prepares or assembles a
      manufacturer’s product according to the manufacturer’s plan,
      intention, design, specifications or formulations; blends; packages;
      labels; markets; repairs; maintains or otherwise is involved in
      placing a product in the line of commerce. The term “product
      seller” does not include:

              (1) A seller of real property; or
               (2) A provider of professional services in any case in which
              the sale or use of a product is incidental to the transaction
              and the essence of the transaction is the furnishing of
              judgment, skill or services; or
               (3) Any person who acts in only a financial capacity with
              respect to the sale of a product.

N.J. Stat. Ann.   §   2A:58C-8 (emphasis added).
      The reader should not be misled by the term “seller.” “Seller” is a term of
art which may mean different things under the laws of different states, but in
New Jersey it encompasses anyone who performs any of the listed functions or
“is involved in the placing a product in the line of commerce.” Id. As the State’s
intermediate appellate court held in Agurto v. Guhr, that definition is broad,

                                          19
and it draws on established common law: “This definition encompasses entities
within a products chain of distribution and is consistent with most prior New
Jersey case law   .   .   and the common law’ and hence we look to pre-Act cases
in construing the Act.” 887 A.2d 159, 162 (N.J. Super. App. Div. 2005) (citing
Becker v. Tessitore, 356 N.J. Super. 233, 248, 812 A.2d 369, 378 (App. Div.
2002)).
      New Jersey is liberal in extending liability to all entities in the chain of
distribution: “A consumer injured by a defective product may bring a strict
liability’ action against any business entity in the chain of distribution.”
Mettinger v. Globe Slicing Mach. Co., 709 A.2d 779, 783 (N.J. 1998) (emphasis
added) (citing Promaulayko v. Johns Manvifle Sales Corp., 116 N.J. 505, 562
A.2d 202, 204 (1989)). The definition of a “seller,” then, is not simply a matter
of looking in the dictionary; it is highly dependent on the policies underlying
the development of strict liability in tort.
      Here, the policies relevant to the imposition of strict liability upon all in
the chain of distribution are twofold: “The first principle is the allocation of the
risk of loss to the party best able to control it.” Promaulayko, 562 A.2d at 204
(internal citations omitted). “The second is the allocation of the risk to the    party

best able to distribute it.” Id.
                           2. The “broker” line of cases
       Still, not all entities involved in a sales transaction have been found
liable as sellers. Amazon points in particular to a line of New Jersey cases
holding that brokers are not liable under the NJPLA. This feature of New Jersey
law, says Amazon, distinguishes it from the Pennsylvania law interpreted in
Oberdorf and dictates a different result.
      Amazon places particular stress on a 2018 District of New Jersey case in
which Judge (now Chief Judge) Wolfson relied on the broker cases to hold that
Amazon is not a sel]er under the NJPLA. Allstate N.J Ins. Co. v. Arnazon.com,
Inc., Civ. No. 17-2738, 2018 WL 3546197, at *8 (D.N.J. July 24, 2018)
(Wolfson, J.). Before discussing Allstate, however, I will place it in context.


                                          20
      Allstate stands at the end of a line of broker cases that begins with Lyons
u. Premo Phannaceutical Labs, Inc., 406 A.2d 185 (N.J. Super. App. Div. 1979).
Lyons, a pre-NJPLA case, applied the New Jersey common law of strict
products liability. The New Jersey Superior Court, Appellate Division, held that
a broker was not liable for the sale of an FDA-approved drug to a manufacturer
which then manufactured and marketed that drug for a use that was shown to
be carcinogenic. Id. Lyons reasoned that a party must do more than
“contribute[] to placing the product in the stream of commerce     .   .   .   jIjt must be
shown that it exercised control over the product.” Id. The court emphasized
that the broker in that case “had no control over the ultimate packaging and
marketing of the product before it was offered to the public.” Id. at 196.
Further, the court noted, the broker never had physical control over the
product. Id. The broker’s role, the court held, was “more that of a facilitator
than an active participant.” Id. Further, the court acknowledged that “[w]hile
[the broker] received payment for its part in the transaction, liability is not to
be predicated on profit.” Id. The Lyons court highlighted that the plaintiff had
already settled with two manufacturers, both of which “were better able than
[the broker] to guard against the injury and are, we think, the proper parties to
pay.” Id.
      In 1990, the U.S. District Court for the District of New Jersey considered
whether a spice broker was strictly liable as a seller. Oscar Mayer Corp. v.
Mincing Trading Corp., 744 F. Supp. 79, 80 (D.N.J. 1990). The broker in that
case had located a merchant to sell pepper to Oscar Mayer. It was undisputed
that the spice broker never took title, possession, or control of the pepper. Id.
The Oscar Mayer court acknowledged that it was
      not aware of a precise definition of “chain of distribution” for the
      purpose of attributing responsibility under strict liability in tort.
      The case law strongly suggests, however, that the category is
      meant to include manufacturers, distributors, suppliers or
      retailers and other parties that receive, sell, or resell the product. A
      broker who negotiates a contract of sale between the merchants
      who will be parties to the actual sale transaction does not fall
      within this category. Whereas an enterprise engaged in the chain of

                                       21
      distribution can recapture the expense of an occasional defective
      product by an increase in the cost of the product, and a party that
      is in a contractual relationship with the manufacturer or supplier
      is in a position to exert pressure to ensure the safety of the
      product, a broker can do neither

Id. at 84 (emphasis added) (internal citations omitted).
      Efforts to claim the protection of Lyons and Oscar Mayer were not always
successful. In the mid-1990s, the U.S. District Court for the District of New
Jersey considered(’hether a dealer in     new   and used garbage trucks was a
seller. Straley v. United States, 887 F. Supp. 728, 744 (D.N.J. 1995) (applying
the NJPLA prior to the legislature’s addition of a definition of product seller).
The dealer would accept trucks as trade-ins, take title, and then resell the
trucks. For the particular sale in question, the dealer had taken title to and
sold a truck on the same day, without ever taking physical possession of the
vehicle. Id. Still, that was a step too far for the Straley court. Straley held that
the dealer “transcended the role of a mere broker by acting in its own name as
an independent legal entity.” Id. Contrasting the role of a broker, the court
stated that “[properly speaking, a broker is a mere negotiator between the
other parties, and he never acts in his own name, but in the names of those
who employ him         “   Id. (quoting Martins Ferreira v. Jayess Corp., 214
F.Supp. 723, 727 (D.N.J. 1963)).
      In the early 2000s, the Appellate Division considered whether Hariton, a
company which bought and sold new and used metal-working machinery,
would be held strictly liable for injuries caused by a used rolling mill that it
had sold to the plaintiff’s corporate employer. Laidlow v. Hariton Mach. Co., 762
A.2d 311, 321 (N.J. Super. App. Div. 2000), rev’d on other grounds, 790 A.2d
884 (N.J. 2002). Fourteen years after the sale, the plaintiff employee sustained
severe injuries to his hand when using the rolling mill. Id. He sued, inter alia,
Hariton. The court found that Hariton had located the machine at the
employer’s request; that it took title to the machine, but only as a business
accommodation; and that it never took possession of the mill or altered its


                                         22
physical characteristics. Id. (emphasis added). Although the injury occurred
before the New Jersey legislature had promulgated the statutory definition of a
“product seller,” seep. 19, suprn, the Laidlow court found that definition to be
instructive. It held that Hañton was best viewed as a broker, not a seller, and
could not be held liable. Id. at 321
      All of that takes us to the above-cited 2018 district court opinion in
Allstate New Jersey Ins. Co. v. Amazon.com, Inc. There, Judge Wolfson held
that, “as in the broker cases, Amazon may have technically been a party of the
chain of distribution, but it never exercised control over the product sufficient
to make it a ‘product seller’ under the [NJIPLA.” 2018 WL 3546197 at *8. Now,
I have the benefit—as Judge Wolfson did not—of the Third Circuit’s analysis,
and in the following section I will consider Allstate in light of Oberdorf
      Allstate placed particular emphasis on the factor of control over the
transaction. Id. at *9_il. On that score, the court looked to the agreements
governing the relationships between the parties and found that the BSA and
EBA agreements imposed “clear     .   .   .   limits [on] Amazon’s control over the
product.” Id. at *8 The BSA, for example, provides that the third-party seller,
not Amazon, decides what to sell, sources the product, and ensures that
packaging is compliant. Although Amazon’s website posts the product, the
third-party seller provides the content of the posting. The court also found that,
under the BSA, it is really the third-party seller that prices the product. As for
third parties who enrolled in the FBA program, the court recognized, Amazon
exercised greater control over the transaction. Specifically, Amazon took
possession of the product, stored it, and later packaged it (using materials with
the Amazon label on them) before shipping it to the purchaser. Id. Even so, the
plaintiffs had not presented “authority holding that the level of control that
Amazon exerted brings it within the bounds of strict liability.” L018 WL
3546197 at *9 Further, Amazon did not “control” the product itself, because
the FBA agreement did not give Amazon the right to alter the product. Id. The
Allstate court was not particularly moved by Amazon’s status as the buyer’s


                                              23
primary point of contact, even though it had led the plaintiff to believe that
Amazon was the seller. Id. at *11.
      The Allstate court then turned to Prornaulayko’s twin public policy
factors: ability to distribute the cost of accidents through pricing, and ability to
influence the manufacturer to produce a safer product. These, it found,
weighed against liability. As to the first, Allstate found that Amazon was unable
to act as an insurer because it did not have a relationship with the
manufacturer and it did not have the discretion to raise prices. Id. As to the
second, the court considered that the BSA included the third-party seller’s
agreement to indemnify, and that therefore Amazon was best positioned to
distribute costs up the distribution chain. Id. at *12. Even so, the court found
that it   was   still an open question whether the plaintiff could bring suit against
another party, such as the manufacturer. Id. Further, the court found that
deeming Amazon a seller would conflict with the New Jersey legislature’s intent
to “limit[j the expansion of products-liability law” and “reduce costs borne by
innocent retailers.” Id. (internal citations omitted).
          The Allstate court also found it persuasive that a half-dozen cases
applying other states’ laws had found that Amazon is not in the class of actors
subject to strict liability. Id. at *10. One of those, however, was Oherdoifv.
Amazon.com, Inc., 295 F. Supp. 3d 496, 499 (M.D. Pa. 2017), the case recently
overturned by the Third Circuit in Oberdorf v. Amazon.com Inc., 930 F.3d 136
(3d Cir. July 3, 2019), discussed above.
          Balancing all considerations, the Allstate court found that Amazon could
not be considered a “product seller” under the NJPLA. Id. at *8_il.

                          3. Application of seller/broker precedent
          As noted above, the applicability of Oberdorf depends on the similarity, or
not, of the definition of a “seller” under Pennsylvania and New Jersey law. New
Jersey’s statutory definition of a seller, a term of art, includes anyone “involved
in placing a product in the line of commerce.” N.J. Stat. Ann.      § 2A:58C-8, For
current purposes, that very broad definition is limited primarily by the “broker”


                                          24
line of cases, surveyed in Section II.C.2, supra. Taken as a whole, those
holdings suggest that a New Jersey court considering whether a defendant is a
seller subject to strict liability under the NJPLA will assess both (a) the indicia
of defendant’s control and (b) the four Restatement policy considerations
enunciated in Oberdorf I discuss those issues in the following two subsections.

                              a. Control
      Pennsylvania law, like New Jersey law, considers the extent to which the
product was in the “control” of the putative “seller.” See Barfis v. Bob’s Drag
Chutes & Safety Equip., Inc., 685 F.2d 94, 98—99 (3d Cir. 1982) (stating that
Pennsylvania law requires a showing that “the product was defective [and] that
the defect existed while the product was in the control of the manufacturer or
retailer . . . .“). To that extent, the two states’ laws overlap. Still, the case law
cited in Section II.c.2, supra, including Allstate, tends to suggest that New
Jersey will analyze control as a standalone factor, rather than folding it into the
discussion of the four Restatement policy factors enunciated in Oberdorf
      Under the NJPLA, it is particularly important to consider the degree to
which the defendant “controls” the product or the manner in which it is sold,
as opposed to being a mere broker or facilitator of a sale.
      [E]ven when there is ‘no doubt’ that a party is ‘in the chain of
      distribution and contributed to placing the product in the stream
      of commerce,’ it, nonetheless, ‘must be shown that [the party]
      exercised control over the product.’ Lyons v. Premo Pharmaceutical
      Labs, Inc., 170 N.J. Super. 183, 196 (App. Div 1979). (citing
      Scanlon v. General Motors Corp., 65 N.J. 582, 590 (1974)). The
      focus is on a party’s control of the product itself—that is, the ability
      to exercise dominance over, for example, the manner in which the
      product is sold.

Allstate N.J Ins. Co. v. Amazon.com, Inc., 2018 WL 3546197 at *7 Indicia of
such control include the extent to which the defendant held title, took physical
possession, or altered the product, and the extent to which it dictated the
manner of sale. See Section Il.c.2, supra.
       Unlike the brokers in Oscar Mayer and Laidlow, Amazon exerted control
by taking physical possession of the product. Not only did Amazon take
                                         25
physical possession; it also shipped the product to the customer in its own box.
(PSSOF, DRSOF           ¶   16). While Amazon never took title to the property, it
adopted a proprietary stance with respect to the sale. It physically delivered the
product (id.), confirmed the sale with a “thank you for shopping with us”
message (id.      ¶   28), and allowed communication between the third-party vendor
and the buyer only through Amazon’s own website, (Id.              ¶   20). In short, even by
its own statements, Amazon indicated that it was more than just a “mere
negotiator” in this sale. Straley, 887 F. Supp. at 744.
           In light of these facts, I give less weight than did Allstate to the control
factor. It is true that the agreements did not make Amazon the ultimate
decisionmaker as to the prices or physical qualities of the product. As to the
sale process, however, the level of control was greater. For example, Amazon
processed all payments. (PSSOF, DRSOF              ¶   18). Coolreall was required to
provide information about its product in the manner that Amazon prescribed.
(Id.   9   4). Amazon exercised control over the listing itself—in particular, it
retained the right to change, suspend, prohibit or remove listings. (Id.            ¶   10). If
notified that a product was defective, Amazon had the power to take it off the
shelf, i.e., to remove the website listing and thereby shield innocent consumers.
Under the EBA program, Amazon even had the right to dispose of products that
were defective. (RI.        ¶   11).
           Compare Oberdorj in which the vendor did not use Amazon’s fulfillment
services, so Amazon never physically possessed or shipped the product. Not so
here. The vendor in our case signed the FBA and used the fulfillment services,
so Amazon physically took custody of, packaged, and shipped the scooter
which injured the plaintiff. Oberdorf moreover, gave greater weight to facts
demonstrating that Amazon exerts substantial, if not ultimate, control over
product sales:
           Amazon not only accepts orders and arranges for product
           shipments, but it also exerts substantial market control over
           product sales by restricting product pricing, customer service, and
           communications with customers.


                                              26
Oberdorf 930 F.3d at 149. There is no indication that the underlying facts
about Amazon’s business practices, as found in Oberdorf should be interpreted
differently here.
      The control factor under New Jersey law, then, does not suggest a
different result from that in Oberdorf’3

                              b. Public policy considerations
      I move to the tort policy factors that influence the definition of a liable
seller (i.e., a person who “otherwise is involved in placing a product in the line
of commerce.” N.J. Stat. Ann.    §   2A:58C-8).
      New Jersey law and Pennsylvania law substantially coincide insofar as
they impose liability based on the policies embodied in the Second Restatement
of Torts   §   402A and comment f:
      The doctrine of strict liability applies to the seller of a defective
      product if, among other things, the seller is “engaged in the
      business” of selling such product. 2 Restatement, Torts, 2d, § 402A
      (1965). The doctrine has developed primarily in actions against
      manufacturers and sellers who place products in the stream of
      commerce. E.g., Brown v. United States Stove Co., 98 N.J. 155, 484
      A.2d 1234 (1984); Soler v. Castmaster, Div. of H.P.IVL Corp., supra;
      OB rien v. Muskin Corp., supra; Michalko v. Cooke Color & Chem,
      Corp., supra; Sitter v. San Angelo Foundnj & Machine Co., supra.
      However, the rule of strict liability does not apply to an occasional
      seller who is not engaged in the activity as a part of its business.
      Restatement, supra, § 402A, comment f

Santiago v. E.W. Bliss Div., Guf& W. Mfg. Co., 492 A.2d 1089, 1095 (N.J.
Super App. Div. 1985).




13      Oberdorf distinguished Pennsylvania law from the law in other states,
such as Tennessee, where the state strict liability statute imposes a single-
factor “control” test, without reference to such tort policies. 930 F.3d at 150
n.58 (“The Sixth Circuit case was explicitly based on a Tennessee statute that
applied a different test than that of § 402A of the Second Restatement, namely,
whether an ‘individual [wasj regularly engaged in exercising sufficient control
over a product in connection with its sale.”’ (citing Fox v. Amazon, 930 F.3d 415
(6th Cir. 2019)). Because New Jersey considers tort policy, as well as control, it
fails more in the Pennsylvania, not the Tennessee, category.

                                         27
      Thus, it makes sense that the four tort policy considerations discussed in
Oberdorf which were derived from       §   402A comment f, would complement, not
contradict, the analysis under New Jersey law. In Promaulayko, the New Jersey
Supreme Court gave particular prominence to two of those policy factors: (a)
the party’s ability to distribute the cost of accidents through pricing, and (b)
that party’s ability to influence the manufacturer to produce a safer product.
116 N.J. 505, 562 A.2d at 2O4.’
      First, I consider pricing and Amazon’s ability to spread the cost of defects
as a quasi-insurer. Most significantly, Amazon collects a fee in connection with
each product sold on the site (Id.    ¶1   14, 17), and possesses considerable
market clout. If Amazon wished to adjust its business model to spread the
costs of defective products among consumers, it could do so. As noted in
Allstate, Amazon does not literally set the price. As noted in Oberdorf however,
Amazon may nevertheless spread the cost of accidents through its fee
structure. Amazon may increase the fees it charges third-party vendors to
account for the risk of defective products and make the price—particularly the
portion of the price retained by Amazon—reflect that risk. Any such increase
would no doubt flow through the vendors and be reflected in the listed price of
products. That, as much as Amazon may object, represents the system working
as intended.’5


14      These two Promaulayko factors are closely analogous to the second and
fourth factors derived from Restatement § 402 comment f, relied upon by
Oberdorf Seep. 14, supra. For the reasons stated below, the analysis of them
incorporates the concerns of factors one and three as well. See nn.16 & 17,
infra, and accompanying text.
        Here, Amazon may assert that “liability is not to be predicated on profit,” Lyons,
406 A.2d at 192. However, Amazon is not liable because it made a profit; it is liable
because its business model creates a structural problem that impedes compensation
of an injured purchaser. Amazon has created a market in which third-party sellers
may pay a fee to sell their products on Amazon’s market without exposing even their
location or contact information to customers. Later, when the products cause injury,
the third-party seller may be difficult to find, assuming it is even in the United States.
It is not the norm in the law that a party may interpose itself to shield another from
liability without taking on liability itself. Tort policies weigh against a structure that
would leave consumers without recourse.

                                           28
      In this respect, Oberdorf found it particularly relevant—and so do 1—that
Amazon stands between the consumer and a manufacturer/seller who may or
may not be available to provide redress. (The Furry Gang and Coollreal
illustrate the point; they apparently cannot be located, even by Amazon.)’6
Amazon, if subject to liability, will likely make greater efforts to vet its vendors
and ensure their availability. Assuming the vendors are available, Amazon has
in place indemnity agreements in the BSA, and it also has required that
vendors name Amazon as an insured on their liability insurance. All of these
facts suggest that, as expressed in Oherdorf Amazon is best—perhaps
uniquely—situated to spread the cost of accidents.
      Second, and relatedly, I consider whether Amazon is the party best able
to influence manufacturers to observe safety standards. One such safety
incentive is obviously monetary; a manufacturer liable to bear the costs of
accidents will take precautions to avoid them, as noted under the first factor.
But where, as here, the business model is set up to insulate the consumer from
the ultimate manufacturer, Amazon is really the only party situated to
distribute such costs up the marketing chain to those who should bear them.
As noted in Oberdorf Amazon restricts direct communication between
customers and vendors, but it does collect feedback from customers, so it is in
a position to receive reports of defective products. Moreover, through its
relationships with its vendors, Amazon could, if it wished, more directly enforce
safety standards and influence them to produce safer products. Those factors
apply no less under New Jersey law than they did in Oherdoif
      Although Amazon does not have direct influence over the design
      and manufacture of third-party products, Amazon exerts
      substantial control over third-party vendors. Third-party vendors
      have signed on to Amazon’s Agreement, which grants Amazon “the
      right in [its] sole discretion to suspendL ], prohibit[ ], or remov[e]
                                        ...




      any [product] listing,” “withhold any payments” to third-party

16      Although analyzed under the Promaulayko “distribution of costs” factor, the
unavailability of other potential defendants is obviously relevant to the first § 402A
factor: whether the actor is the “only member of the marketing chain available to the
injured party for redress.” Oberdorf 930 F.3d at 144.
                                         29
      vendors, “impose transaction limits,” and “terminate or suspend
      •   any Service [to a third-party-vendor] for any reason at any
          •   •



      time.” Therefore, Amazon is fully capable, in its sole discretion, of
      removing unsafe products from its website. Imposing strict liability
      upon Amazon would be an incentive to do so.

Oberdoif 930 F.3d at 145—46 (footnotes omitted).’7

      Amazon’s control of the product, its relationship with the third-party
sellers, and the structure of the Amazon marketplace all weigh in favor of
finding that Amazon was a seller, not a mere broker or facilitator, in relation to
the purchase of the scooter that is the subject of this action. Nothing about
New Jersey law sufficiently undermines the analysis of Oberdorf I therefore am
bound to hold that Amazon is a party subject to strict liability as a seller under
the NJPLA.

                  ii. The CDA
      Section 230 of the CDA provides that “No provider or user of an
interactive computer service shall be treated as the publisher or speaker of any
information provided by another information content provider.” 47 U.s.c.
§ 230(c)(l).
      Amazon argues that, even if Papataros has claims under state law, those
claims are barred by the cDA. (MSU, pp. 22—28). As previously noted, this one-
count complaint fairly clearly expresses a general claim for strict liability under
the NJPLA. Amazon, attempting to clarify on Papataros’s behalf, suggests that
any other claims relating to the sale of the scooter “are essentially that Amazon
should not have published Coolreall’s offer or should have otherwise policed its
content.” (MSJ, p. 22). Papataros, in her brief, vaguely asserts that the claims
arise out of Amazon’s role as a “Product Seller.” (P1. Opp. p. 17) As to the main
strict-liability claim under the NJPLA, that is surely true. The single count of
the complaint also, however, seems to include “speaker” based claims such as

17     Again, although analyzed under the Prornaulayko “incentive to safety” factor,
these facts are obviously relevant to the third § 402A factor: whether the actor is “in a
better position than the consumer to prevent the circulation of defective products.”
Oberdorf 930 F.3d at 144.
                                         30
“defective, hazardous, and/or inadequate       .   .   warning(s),” (Cplt.   ¶   1), as well as
a claim that the defendants breached their duties to exercise due care in
warning about dangers posed by the product, (Cplt.            9   5-9). Such warning-
based claims do not surmount the threshold bar of the CDA.18
      In Oberdorf the Third Circuit held that the CDA barred such warning-
based claims against Amazon:
      To the extent that [the plaintiffs] negligence and strict liability
      claims rely on Amazon’s role as an actor in the sales process, they
      are not barred by the CDA. However, to the extent that [the
      plaintiff] is alleging that Amazon failed to provide or to edit
      adequate warnings regarding the use of the dog collar, we conclude
      that that activity falls within the publisher’s editorial function.
      That is, Amazon failed to add necessary information to content of
      the website. For that reason, these failure to warn claims are
      barred by the CDA.

2019 WL 2849153 at *12.
       Oberdoif states the rule within this circuit. To the extent that Papataros
has brought claims against Amazon for failure to provide or edit adequate
warnings on its website, those claims are barred by the CDA. Papataros’s strict
liability claims under the NJPLA, however, are not barred by the CDA.




        I am not oblivious to the context or the stakes here. It has been said that the
“twenty-six words” of Section 230 of the CDA, enacted in 1996, made e-commerce
itself economically feasible by permitting platforms such as Amazon.com to match
sellers with buyers without taking on the seller’s liabilities. See, e.g., J. KOSSEFF, The
Twenty-six Words that Created the Internet, Cornell University Press (2019). It would
perhaps be more sober and accurate to say that the twenty-six words of Section 230
promoted or facilitated important aspects of the internet as we now know it. A recent
New York Times article, to pick an example almost at random, is a useful
backgrounder on Section 230’s evolution as a tool for promotion of e-commerce
(whether sly or serendipitous depends on your point of view).
https://nvw.nyUmes.com/2019/08/06/technolo’/secflon-230-hate-speech.luml
The article notes that political leaders as ideologically diverse as House Speaker Nancy
Pelosi (D-CaI) and Senator Ted Cruz (R-Tex) have publicly criticized Section 230 as a
giveaway to the tech industry, and have raised the possibility of reform or abolition.


       These e-commerce issues are to be distinguished. however, from others that are
driving the current debate, such as Section 230’s grant of immunity for speech-based
harms such as hate speech or libel. Id.; see also Reno v. ACLU, 521 U.S. 844 (1997).

                                         31
                iii. Warranty claims
      Amazon has also moved to dismiss1° any separate claim that it “expressly
and impliedly warranted” the scooter. (MSJ, p. 21).
      Amazon asserts that an implied warranty claim, even if it had been
clearly pled (it wasn’t), would be subsumed by the NJPLA. I agree. See N.J.
Stat. Ann.   § 2A:58C-1(b)(3); Guar. Ins. Underwriters, Inc.     ii.   Omega Flex, Inc.,
936 F. Supp. 2d 441, 447 (D.N.J. 2013) (“[T]he [NJ]PLA does not recognize
either negligence or implied breach of warranty as separate claims for harm
caused by a defective product; those claims have been ‘subsumed within the
new statutory cause of action.”) (internal citations omitted)).
      That leaves express warranty. Amazon argues that, to the unclear extent
to which Papataros may have intended to assert a cause of action for breach of
express warranty, the complaint fails to state a claim.20 Papataros has made no
response to that argument. (P1. Opp.)2’ Whether or not that constitutes a
waiver, I independently find that Papataros has failed to state a claim for
breach of an express warranty. The elements of such a claim are (1) “that
[Amazon] made an affirmation, promise or description about the product; (2)


19      Here, Amazon does not rely on affidavits or evidence, but directs its arguments
to the complaint itself. Papataros’s response likewise does not cite affidavits or
evidence. This might be regarded, then, as a summary judgment motion that bypasses
disputes of fact and proceeds directly to the movant’s “entitle[ment] to judgment as a
matter of law.” Fed. R. Civ. P. 56(a). Alternatively, it might be treated as the equivalent
of a motion for judgment on the pleadings. See Fed. R. Civ. P 12(c). Federal Rule of
Civil Procedure l2(h)(2) “provides that a defense of failure to state a claim upon which
relief can be granted may also be made by a motion for judgment on the pleadings.”
Thrbe v. Guilt of Virgin Islands, 938 F.2d 427, 428 (3d Cir. 1991). Accordingly, when a
Rule 12(c) motion asserts that the complaint fails to state a claim, the familiar Rule
 12(b)(6) standard applies. Id. The procedural vehicle matters little.
20     Amazon also moves to dismiss the warranty claim because “Amazon did not sell
the scooter.” (DE 27-1 p. 21). That issue was discussed above. Amazon adds that its
Conditions of Use disclaim all warranties. (Id. pp. 21—22) Because discovery was
limited to the NJPLA and CPA issues expected on summary judgment, I will not
consider this extraneous (and now superfluous) argument regarding the warranty
claim.
21    While Plaintiffs Opposition does refer in passing to the A-to-Z Guarantee, it
does not do so in connection with its express warranty claim. (P1. Opp.).

                                          32
that this affirmation, promise or description became part of the basis of the
bargain for the product; and (3) that the product ultimately did not conform to
the affirmation, promise or description.” McDonough v. Bayer Healthcare, LLC,
2011 WL2119107, at*4 (D.N.J. 2011). The complaintmakes no more than a
mention of an express warranty; it does not set forth facts to support a
plausible inference that these three elements are satisfied; and, to the extent it
might seek, for example, to attribute Coolreall’s warranty language to Amazon,
that claim would be barred by Section 230 of the CDA. The complaint fails to
state a claim of breach of express warranty.

   Ill.      Conclusion
          For the reasons set forth above, I will GRANT in part and DENY in part
Amazon’s motion (DE 27) for summary judgment as follows:
             •   The motion is DENIED insofar as it is based on the argument that
                 Amazon is not a product seller under the NJPLA.
             •   The motion is GRANTED insofar as it is based on the argument
                 that Papataros’s claims against Amazon for failure to provide or
                 edit adequate warnings on its website are barred by Section 230 of
                 the CDA; however, the motion based on the CDA bar is DENIED as
                 to all other claims.
             •   Amazon’s motion to dismiss Papataros’s express and implied
                 warranty claims against Amazon, to the extent such claims may
                 have been asserted at all, is GRANTED.
          What remains, then, is a straightforward assertion of strict product
liability under the NJPLA. An appropriate order follows.
Dated: August 26, 2019




                                         Kevin McNulty
                                         United States District Judge


                                         33
